Citation Nr: 0125400	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  95-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and/or dysthymic disorder.

2.  Entitlement to service connection for respiratory 
problems to include frequent sinus infections and allergic 
rhinitis, due to undiagnosed illness.

3.  Entitlement to service connection for left leg weakness 
due to undiagnosed illness.

4.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

5.  Entitlement to service connection for upper joint 
extremity pain due to undiagnosed illness.

6.  Entitlement to service connection for hemicolectomy due 
to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973, and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying service connection for the 
conditions listed on the preceding page.  It appears that 
service connection was denied for a number of other 
conditions; however, in the veteran's appeal, dated in 
October 1997, he specifically limited his continuing 
disagreement to the aforementioned issues.


REMAND

In August 2001, the veteran informed the Board's hearing 
division that he wished to have his case returned to the RO 
for consideration of additional evidence which he submitted 
at that time.  The Board, therefore, remands this case to the 
RO pursuant to the veteran's request.  See 38 C.F.R. 
§ 20.1304(c) (2001).  The Board further notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has recently enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  These changes in law are 
applicable to the service connection claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board has identified 
additional notice and development which should be provided to 
the veteran.  The Board notes that the veteran's newly 
submitted evidence includes a diagnosis of PTSD by Roger 
Amick, M.D., P.A.  The veteran previously submitted a 
statement from his commanding officer during Desert Storm, 
[redacted], which corroborates the veteran's claim of 
being exposed to Scud missile attacks during the Persian Gulf 
War.  The RO should prepare a summary of all stressors 
claimed and refer the stressor summary, the veteran's service 
personnel records, the statement from Mr. [redacted] and any other 
supporting documents to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for verification of 
exposure to stressors.  If the RO determines that the veteran 
was exposed to stressor(s) in service, arrangements should 
then be made to have the veteran undergo a special 
psychiatric examination whether or not the veteran has PTSD.

On remand, the RO should conduct any further development 
warranted under Veterans Claims Assistance Act of 2000 (VCAA) 
and the recently enacted implementing regulations.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should advise the veteran to submit 
all medical or other evidence in his 
possession which may be relevant to his claims 
on appeal.  

2.  The RO should associate with the claims 
folder the veteran's VA clinical records since 
October 1995.

3.  The RO should prepare a summary of all 
stressors claimed, and refer the stressor 
summary, the veteran's service personnel 
records, the statement from Mr. [redacted] and any 
other supporting documents to USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, Virginia, 
22150-3197, which should be requested to 
provide any information which might 
corroborate the existence of any of the 
claimed stressors.  Any leads mentioned by 
USASCRUR should be followed up by the RO.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

5.  Following the completion of the preceding 
steps, the RO must make determinations, based 
upon review of the complete record, as to the 
stressor or stressors to which the veteran was 
exposed in service.  The RO should identify 
each specific stressor or stressors which is 
established by the evidence of record. 

6.  If it is determined that the veteran was 
exposed to stressor(s) in service, the RO 
should make arrangements to have the veteran 
undergo a special psychiatric examination in 
order to ascertain the nature of all 
psychiatric disability present and the proper 
diagnosis(es) thereof, to specifically include 
consideration to whether or not the veteran 
has PTSD.  The RO should specify for the 
examiners the stressor or stressors to which 
it has determined that the veteran was exposed 
in service.  All indicated tests should be 
conducted to include appropriate psychological 
testing.  The claims folder must be made 
available to and be reviewed by the examiners.  

7.  Thereafter, the RO should readjudicate the 
claims on appeal.  In adjudicating the claim 
for service connection for PTSD, the RO must 
make a specific finding as to whether the 
veteran was exposed to stressor(s) in service.  
If any benefit sought on appeal remains 
denied, the RO should provide the veteran and 
his representative a Supplemental Statement of 
the Case (SSOC) and allow an appropriate time 
for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


